Citation Nr: 1751039	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-29 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in June 2015.


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in November 2015 and offered no good cause for his failure to report.


CONCLUSION OF LAW

The reopened claim of service connection for a psychiatric disorder is denied as a matter of law.  38 C.F.R. § 3.655 (2017).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  See 38 C.F.R. § 3.655 (2017).       In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158 (2017).

In June 2015, after reopening the claim of service connection, the Board remanded the Veteran's case to the RO for further development that included scheduling him for a VA examination in conjunction with his reopened claim and requesting VA and private treatment records.  Updated VA treatment records were obtained.  In September 2015 correspondence, the Veteran was given the opportunity to provide the names and addresses of all medical care providers who have treated him for        a psychiatric disability since 2010. The Veteran did not respond to this request.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

He was also advised in the September 2015 letter that the RO was requesting the VA medical facility schedule an examination.  However, the Veteran failed to appear for the examination scheduled in November 2015. The Veteran was advised in the November 2015 supplemental statement of the case (SSOC) that the claim was being denied because he failed to report to the examination; however, he has         not responded to the SSOC nor requested that the examination be rescheduled.  Moreover, his representative has not argued that the examination should be rescheduled.  Following the SSOC, the Veteran's representative waived the 30     day period and asked the case be immediately sent to the Board. Likewise, the representative made no argument concerning the reason for the Veteran's failure     to report to the examination, nor asked that the examination be rescheduled in the September 2017 Appellate Brief. 

Due to the Veteran's failure to report for a VA examination without good cause,   the Veteran's claims for service connection must be denied. 38 C.F.R. § 3.655. There is no indication in the record that the notice of the examination or the SSOC was not received. See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their   official duties in absence of clear evidence to the contrary); Mindenhall v. Brown,    7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  While the examination notice letter is not of record, the address listed for the Veteran on the examination inquiry is his current address of record. There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process. 

Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason for      his failure to report or requesting rescheduling of the examination, despite the fact that the SSOC clearly reflects that his claim was denied for failing to report for     the examination, the Board is satisfied that the Veteran failed to report to the scheduled VA examination without good cause. See 38 C.F.R. § 3.655. Therefore, the reopened claim of service connection must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for a psychiatric disorder is denied.




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


